Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 – 4, 8 – 11, 15 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al., hereinafter Liang (US 20190286921 A1).

           Regarding claim 1, Liang discloses 1. A computer-implemented method for generating semantically labeled maps, comprising: 
             {Fig 1-2 (autonomous vehicle 104, uses LiDAR data collection and processing and map generation 102),  [0127, 184] disclose "generating semantically labeled maps" and "labeling maps" disclosed  in [0131] "In one example, the prediction model may be designed to receive image data associated with an image of a geographical area, and provide an output that predicts whether the image includes one or more crosswalk locations (e.g., labels one or more elements associated with a crosswalk, etc.), "labeling" further disclosed in [0147]},

             receiving a three-dimensional (3D) Light Detection and Ranging (LiDAR) map; processing the 3D LiDAR map to produce a 2D map;                     { Fig 1-2,  (autonomous vehicle 104 and map generation 102)   [0086-87] disclose using LiDAR to create 3-D map,  [0088] identify map features in image processing  (2D image creation) ,  [0089] stores 2D images and information in database as cited  "map database 214 provides detailed information associated with the map, features of the roadway in the geographic location, and information about the surrounding environment of autonomous vehicle 104 for autonomous vehicle 104 to use while driving (e.g., traversing a route, planning a route, determining a motion plan, controlling autonomous vehicle 104, etc.)},                                  


               rasterizing the 2D map into a plurality of map tiles; and providing one or more of the map tiles to a machine-learning (ML) labeler, wherein the ML labeler is configured to identify and label image features in at least one of the one or more map tiles.     
               { [0011, 71-72], wherein [0011] discloses using ML machine (a convolutional neural network)  modifying parameters to optimize that depends on ground truth labels and prediction of characteristics for a road map, as further cited   "processing, with the computing system, the image data associated with the image of the roadway including the crosswalk using the trained convolutional neural network, to generate a plurality of images (READS on image tiles) associated with the plurality of different characteristics of the image."     [0071] "for automatically drawing crosswalks based on image data associated with one or more traversals of a roadway by one or more vehicles and/or providing crosswalk information in an AV map for map production. For example, a method may include receiving, with a computing system comprising one or more processors, image data associated with an image of a roadway including a crosswalk; generating, with the computing system, a plurality of different characteristics of the image based on the image data, wherein the plurality of different characteristics include a classification of one or more elements of the image, a segmentation of the one or more elements of the image (also READS on image tile creation), and one or more angles of the one or more elements of the image with respect to a line in the roadway; determining, with the computing system, a position of the crosswalk on the roadway based on the plurality of different characteristics, wherein the position includes a first boundary {in the specification, boundary identification is defined as polygon or a box around the intersection)  and a second boundary of the crosswalk in the roadway; and providing, with the computing system, map data associated with a map of the roadway, wherein the map data includes the position of the crosswalk on the roadway in the map.  It is more detailed in  [0072].                  "rasterizing”, that is, sensor map gathering and conversion to  image data” is met  by [0075] discloses using LIDAR point cloud and other sensors in automated vehicle 104, for map generation and conversion  to image data. 

                 Regarding claim 2, “The computer-implemented method of claim 1, further comprising: outputting, by the ML labeler, a labeled map tile” was noted in detailed explanation in claim 1,
                “wherein the labeled map tile comprises at least one polygon that is associated with a semantic label”, additionally "polygon" particularly met in [0121] as cited “In some non-limiting embodiments or aspects, map generation system 102 uses the one or more feature maps output by the CNN to perform inference. For example, map generation system 102 provides the image data associated with a crosswalk to a convolutional neural network. In some non-limiting embodiments or aspects, a map is used which provides road centerlines and intersection polygons. In some non-limiting embodiments or aspects, map generation system 102 performs a structured prediction to determine two boundaries x1 and x2 (e.g., optimal boundaries, best boundaries, etc.) along with an angle β (e.g., an optimal angle, a best angle, etc.) by maximizing an optimization function (e.g., a structured energy function, etc.). Also as noted  [0131] "In one example, the prediction model may be designed to receive image data associated with an image of a geographical area, and provide an output that predicts whether the image includes one or more crosswalk locations (e.g., labels one or more elements associated with a crosswalk, etc.).                                               


                Regarding claim 3, “The computer-implemented method of claim 2, wherein the semantic label identifies an area of the polygon as a roadway or crosswalk” was already noted in claim 2, by [0121, 131].

                 Regarding claim 4, “The computer-implemented method of claim 2, wherein the semantic label identifies an intersection or freeway on-ramp” was already noted in claim 2, by [0121, 131].

          Regarding claims 8 – 11, these claims implements the apparatus for which its hardware met by (Fig 1 – 3), and for which the method that details its process was noted in claims 1 – 4, and are rejected under the same rationale.

          Regarding claims 15 – 18, these claims implements the non-transitory CRM for which the method that details its process was noted in claims 1 – 4, and are rejected under the same rationale.




Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 5 – 6, 12 – 13, 19 – 20 are rejected under 35 U.S.C. 103 as being un-patentable over Liang et al., hereinafter Liang (US 20190286921 A1) in view of Hou et al., hereinafter Hou (US 20200210769 A1).

              Regarding claim 5, “The computer-implemented method of claim 2, wherein a color of the polygon is correlated with the semantic label”,
             Liang as noted teaches  "semantic label"   [0127, 184] disclose "generating semantically maps" and "labeling maps" met in [0131] "In one example, the prediction model may be designed to receive image data associated with an image of a geographical area, and provide an output that predicts whether the image includes one or more crosswalk locations (e.g., labels one or more elements associated with a crosswalk, etc.), "labeling"  and  for "polygon" was detailed in claim 1 for the boundary or box around a crosswalk,  and additionally the color for designating the crosswalk is disclosed in  [0118] "For example, map generation system 102 may determine a crosswalk of a roadway in the geographic area based on the color being the same in the top down camera image of the geographic area that includes the crosswalk.",

                   However, Liang does not explicitly disclose "wherein a color of the polygon is correlated with the semantic label", but Hou in the same field of endeavor teaches this limitation in [0119] as cited "FIG. 6 illustrates an example image of a road network with segmentation annotations (annotations READS on semantic label) in accordance with certain embodiments. This road network may be part of a larger road network. Further, the image segments, identified by the white bounding boxes may be identified. Thus, the white bounding box READS on color of polygon, that is correlated to segmentation annotations that are the semantic labels.                                          
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang as taught in Hou to provide "wherein a color of the polygon is correlated with the semantic label", for the purpose of, as Hou [0119] teaches “so that portions of the image depicting curved roads may be broken into smaller segments to reduce the curvature of the depicted roads.”.


               Regarding claim 6, “The computer-implemented method of claim 1, wherein the one or more map tiles are monochrome images”.
           For the limitation "one or more map tiles (image segmentations in map) are monochrome images"  Liang discloses in[0134] both color and black and white images as cited "Additionally or alternatively, the image variable may include a variable associated with an intensity of a color (e.g., black, white, etc.) in the image of the geographic area. Additionally or alternatively, the image variable may include a variable associated with a top down camera image (e.g., a synthesized Red Green Blue (RGB) image) of a geographic area.      
                  However Liang does not explicitly disclose "wherein the one or more map tiles are monochrome images", but in Hou a similar field of endeavor teaches this limitation as cited [0089] Optionally, the map image processing system 202 converts the HD image into a binary image. Converting the HD image into a binary image may include converting the image into a black-and-white image (also sometimes referred to as a monochrome or monochromatic image) or other two-color image.                    .
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang as taught in Hou to provide "wherein the one or more map tiles are monochrome images",  for the purpose of, as Hou [0089] teaches “the conversion of the HD image into the binary image may be such that a road is emphasized within the image compared to other features of the image. In certain embodiments, converting the image to a binary image can facilitate obtaining an estimate of a shape of a road or road network included in the image, because, for example, most of the non-road pixels may be empty or associated with a value or color designated as empty or non-containing image data. The empty pixels may occur, for example, because the non-road areas may be un-scanned by the sensors used to generate the image..”.

          Regarding claims 12 – 13, these claims implements the apparatus for which its hardware met by (Fig 1 – 3), and for which the method that details its process was noted in claims 5 – 6, and are rejected under the same rationale.

          Regarding claims 19 – 20, these claims implements the non-transitory CRM for which the method that details its process was noted in claims 5 – 6, and are rejected under the same rationale.

3.	Claims 7, 14 are rejected under 35 U.S.C. 103 as being un-patentable over Liang et al., hereinafter Liang (US 20190286921 A1) in view of Chiu et al., hereinafter Chiu (US 20190051056 A1).

          Regarding claim 7, Liang discloses “The computer-implemented method of claim 1, wherein the ML labeler”, but Liang is silent that ML (machine learning) labeler comprises a General Adversarial Network (GAN)”, but
                  Chiu in a similar field of endeavor teaches this limitation, [0033] discloses general adversarial networks (GANs) and deep adversarial network as used in semantically labeling image data, and the analogous art disclosed in [0018] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang as taught in Chiu to provide “ML (machine learning) labeler comprises a General Adversarial Network (GAN)”, for the purpose of, as Chiu [0033] teaches “the techniques of the disclosure may be implemented using any pre-trained network capable semantically labeling image data, e.g., of generating dense segmentation labels on video frames. For example, semantic segmentation unit 106 may comprise an interconnected mesh of units or nodes that implement an artificial intelligence algorithm to perform pattern recognition and matching without task-specific programming”.

          Regarding claim 14, this claim implements the apparatus for which its hardware met by (Fig 1 – 3), and for which the method that details its process was noted in claim 7, and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422